Exhibit 10.1

 

[g257741khi001.gif]

Dyax Corp.

300 Technology Square

Cambridge, MA 02139

 

CONFIDENTIAL DOCUMENT

 

July 8, 2008

 

George Migausky

4 Westgate Road

Winchester, MA  01890

 

Dear George,

 

It is my pleasure to extend to you an offer of employment with Dyax Corp.  With
your skills, qualifications and enthusiasm, we are excited about the prospect of
your joining the Dyax team.  The terms of our offer are as follows:

 

Title: Executive Vice President and Chief Financial Officer

 

Supervision and Starting Date:

 

You will be reporting directly to Henry Blair, Chairman and Chief Executive
Officer.  Your start date will be no later than Monday August 11, 2008.

 

Responsibilities:

 

As EVP and CFO, you will be responsible for (i) supervising and managing the
strategic operation of the Finance and Purchasing departments and (ii) such
other duties as the Company’s CEO shall designate. All such duties will be
performed and discharged, faithfully, diligently and to the best of your ability
and in compliance with all applicable laws and regulations.  In performing these
duties, you agree to devote substantially all of your working time and efforts
to the business and affairs of Dyax and its affiliates.

 

Salary and Bonus:

 

As an exempt employee you will receive an annual salary of $325,000 to be paid
in accordance with Dyax’s standard payroll practice.  Currently, our payroll is
paid on a bi-weekly basis.

 

In addition to your base salary, you will be eligible for an annual bonus
targeted at thirty-seven and half percent (37.5%) of your base salary.  Bonus
eligibility and amounts will be subject to (i) the attainment of specific
departmental objectives (1/2 weight) and corporate objectives (1/2 weight).  For
exceptional performance beyond specified goals, target bonuses can be adjusted
upwards in any category (departmental and/or corporate) at the discretion of the
Compensation Committee of the Board of Directors.  Please note however, that you
must be an employee at the time of the scheduled bonus payment to receive the
bonus.  For the calendar year ending December 31, 2008 your determination of
eligibility and amounts for this bonus will be based on your annual salary of
your $325,000 and will not be prorated.  The actual bonus payout for each year
is subject to the approval of the Compensation Committee of the Board of
Directors.

 

--------------------------------------------------------------------------------


 

Stock Options:

 

Pending the approval of the Compensation Committee of the Board of Directors,
effective as of the first day of your employment, Dyax will grant you an
Incentive Stock Option to purchase 100,000 shares of Dyax common stock at a
purchase price equal to the closing price of Dyax’s common stock on the first
day of your employment.  The option will be subject to the provisions of Dyax’s
1995 Equity Incentive Plan (the “Plan”) and the Stock Option Award Agreement to
be entered into by you and Dyax following the grant, which in relevant part will
require that such option (i) vests in equal monthly installments over four
years; (ii) expires 10 years from the grant date; and (iii) may be exercised (as
to the vested portion) for ninety (90) days following the termination of your
employment.

 

Benefits:

 

You will eligible to participate in Dyax’s employee benefits in the same manner
provided generally to Dyax’s exempt employees, including health and dental
insurance, 401(k) savings plan, disability insurance and life insurance.  A
package describing these benefits is enclosed.

 

Vacation:

 

Over the first year of your employment, you will accrue twenty (20) days of
vacation.  Thereafter, you will continue to accrue according to the Dyax
vacation policy, up to a maximum of thirty (30) days of vacation per year.  All
vacation is to be taken in accordance with Dyax’s vacation policy.  In addition,
should you become ill, you will be allowed up to five (5) paid sick days,
provided that any unused sick days will not to be carried over from year to year
and will not to be cashed out upon termination.  Additionally, Dyax offers
employees ten paid holidays per year according to the company calendar.

 

Termination:

 

All employees at Dyax are employed at will.  “Employment at will” refers to the
traditional relationship between employer and employee, allowing either party to
unilaterally terminate the employment relationship.  While we ask that all
employees provide at least three (3) weeks prior notice; you will be free to
resign at any time.  Similarly, Dyax reserves the right to terminating your
employment at any time, with or without cause and with or without prior notice.

 

However, in the event you are terminated by the Company without “cause,” Dyax
agrees to continue paying you your monthly base salary for six (6) months as
severance.  All accrued vacation time will be paid upon termination.  Medical
and dental benefits will continue during the period when you are receiving
severance and all accrued vacation time will be paid upon termination.  Medical
and dental benefits shall continue during the period you are receiving
severance.  Other than these benefits and your rights under COBRA, all other
benefits and vesting of your stock options will terminate as of your date of
termination.  The timing of any severance payments made to you by the Company
pursuant to this Agreement will be subject to and made in accordance with
Section 409A of the Internal Revenue Code of 1986, as amended, which may include
a six month delay in when your severance may begin to be paid.

 

If your employment is terminated for “cause” by the Company or is terminated by
you for any reason, your compensation, benefits, and stock option vesting will
cease as of the termination date.  For purposes of this offer, “cause” will
mean:

 

(i)            the willful and continued failure by you to perform your duties
with the Company (other than any such failure resulting from your incapacity due
to physical or mental illness), as determined by the Company’s CEO or your
direct supervisor; or

 

2

--------------------------------------------------------------------------------


 

(ii)           any act of material misconduct (including insubordination) or the
commission of any act of dishonesty or moral turpitude in connection with your
employment, as determined by the Company’s CEO or direct supervisor; or

(iii)          the conviction of a felony or a crime involving moral turpitude.

 

Change of Control Agreement:

 

Additionally, the company has agreed to provide you with additional benefits in
the event your employment within the company is terminated after a “change in
control” on the same terms as has previously been offered to other senior
executives of the company.  A copy of the letter containing such terms (the
“Change of Control Agreement”) is enclosed for your review.

 

Confidentiality Agreement:

 

You will be required to sign Dyax’s Standard Employee Confidentiality Agreement
on or before your first day of work.  A copy is enclosed for your review.  The
Confidentiality Agreement obligates you not to disclose confidential information
you may learn during your employment with Dyax, to assign to Dyax rights in
inventions or other intellectual property developed in the course of your
employment and not to solicit employees or business away from, or engage in
competition against, Dyax for a period of one year following any termination of
your employment.

 

Additional Documents:

 

You will also be required to sign a Certificate of Acknowledgment under which
you acknowledge that you have read and agree to comply with Dyax’ s Corporate
Communications, Disclosure and Insider Trading / Reporting Policy, Dyax’ s Code
of Ethics and the Audit Committee Procedures for Handling Complaints.  A copy of
each of these documents is also enclosed.

 

If this offer letter correctly sets forth our agreement on the subject matter
hereof, kindly sign and return to Dyax the enclosed copy of this letter, along
with the Confidentiality Agreement referenced above.  Such documents will then
constitute the complete agreement with respect to your employment by Dyax.  We
are excited to have you join the Dyax team.

 

This offer is valid through Monday July 14, 2008.

 

 

Sincerely,

 

 

 

 

 

/s/ Henry E. Blair

 

Henry E. Blair

 

Chairman and Chief Executive Officer

 

 

I acknowledge receipt and agree with the foregoing terms and conditions.

 

 

  /s/ George Migausky

 

George Migausky

 

 

3

--------------------------------------------------------------------------------